Exhibit 10.46

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”), is
entered into as of December 24, 2008, by and between Digital Realty Trust, Inc.
(the “REIT”) and DLR, LLC (the “Employer” and together with the REIT, the
“Company”), and Michael F. Foust ( “Executive”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Employment Agreement (as defined below).

WHEREAS, the Company and Executive have entered into that certain Employment
Agreement (the “Employment Agreement”), dated as of August 7, 2008, which sets
forth the terms and conditions of Executive’s employment by the Company; and

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth in this First Amendment.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Employment Agreement as
follows, effective as of the date first above written:

1. Section 4 of the Employment Agreement is hereby amended by substituting the
phrase “short-term deferral” for the phrase “short-deferral” where the latter
appears therein.

2. Section 6 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“6. COMPENSATION GROSS-UP. The amount of compensation payable to you pursuant to
Sections 3 and 4 above will be “grossed up” as necessary (on an after-tax basis)
to compensate for any duplicate social security withholding taxes due as a
result of your shared employment by the Employer, the REIT and, if applicable,
any subsidiary and/or affiliate thereof; provided, however, that no such
gross-up will be made to the extent you will be entitled to a refund of any such
amounts. If any amounts become payable to you pursuant to this Section 6, then
such amounts shall be paid to you promptly following the remittance of such
taxes to the appropriate taxing authority, but in no event later than the end of
the calendar year following that in which any such remittance is made.”

3. Each of Section 7(a)(i) and (b)(i) of the Employment Agreement is hereby
amended by adding the phrase “(with the exact payment date to be determined by
the Company in its discretion)” immediately after the phrase “payable within 30
days after your Termination Date” where the latter appears therein.



--------------------------------------------------------------------------------

4. Section 7(d) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(d) Release. Your right to receive the payments and benefits set forth in this
Section 7 is conditioned on and subject to your execution within 21 days (or, to
the extent required by applicable law, 45 days) following the Termination Date
and non-revocation within 7 days thereafter of a general release of claims
against the Digital Group (as defined below), in a form reasonably acceptable to
the Company and you.”

5. Section 10 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“10. CODE SECTION 409A.

(a) To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if at any time
you and the Company mutually determine that any compensation or benefits payable
under this Agreement may not be either exempt from or compliant with
Section 409A of the Code and related Department of Treasury guidance, the
parties shall work together to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the parties determine
are necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A of the Code and/or preserve the intended
tax treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 10(a) shall not create an
obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action.

(b) To the extent permitted under Section 409A of the Code, any separate payment
or benefit under this Agreement or otherwise shall not be deemed “nonqualified
deferred compensation” subject to Section 409A of the Code and Section 10(a)
hereof to the extent provided in the exceptions in Treasury Regulation
Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception
or provision of Section 409A of the Code.

(c) To the extent that any payments or reimbursements provided to you under this
Agreement, including, without limitation under Section 19 hereof, are deemed to
constitute compensation to which Treasury Regulation Section 1.409A-3(i)(1)(iv)
would apply, such amounts shall be paid or reimbursed to you reasonably
promptly, but not later than December 31 of the year following the year in which
the expense was incurred. The amount of any such payments eligible for
reimbursement in one year shall not affect the payments or expenses that are
eligible for payment or reimbursement in any other taxable year, and your right
to such payments or reimbursement shall not be subject to liquidation or
exchange for any other benefit.”

 

2



--------------------------------------------------------------------------------

6. Section 14 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“14. RESERVED.”

7. Section 15 of the Employment Agreement is hereby amended by adding the
following to the end thereof:

“This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.”

8. This First Amendment shall be and is hereby incorporated in and forms a part
of the Employment Agreement.

9. Except as amended and set forth herein, the Employment Agreement shall
continue in full force and effect.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed and delivered by the
parties hereto.

 

DIGITAL REALTY TRUST, INC. By:   /s/ Richard A. Magnuson Name:   Richard A.
Magnuson Title:   Chairman DLR, LLC By:   /s/ Richard A. Magnuson Name:  
Richard A. Magnuson Title:   Chairman

 

EXECUTIVE /s/ Michael F. Foust Michael F. Foust

 

S-1